Citation Nr: 0843162	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  95-42 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating greater than 20 percent for 
postoperative residuals of right (major) shoulder 
impingement, prior to November 29, 2005, under the provisions 
of 38 C.F.R. § 3.321(b) (2008).  

2.  Entitlement to a rating greater than 30 percent for 
postoperative residuals of right (major) shoulder 
impingement, beginning April 1, 2006, under the provisions of 
38 C.F.R. § 3.321(b) (2008).  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from December 1978 to March 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  A rating decision in March 1998 denied an increased 
rating for the veteran's right shoulder disability, then 
rated 20 percent.  In November 2000, a rating decision denied 
a total disability rating based on individual unemployability 
(TDIU).  During the course of the veteran's appeal, he 
underwent surgery on his right shoulder four times and the RO 
granted a temporary total disability rating for convalescence 
(under 38 C.F.R. § 4.30) for four periods - from October 15, 
1998, through November 30, 1998; from July 15, 2003, through 
November 30, 2003; from September 2, 2004, through January 
31, 2005; and from November 29, 2005, through March 31, 2006 
- with resumption of a 20 percent rating after each period, 
except that a 30 percent rating was assigned for the 
disability beginning April 1, 2006.  

In a decision in April 2008, the Board denied a greater 
schedular rating for the veteran's service-connected right 
shoulder disability for the two stated periods.  However, the 
Board remanded the case for referral to VA's Director of the 
Compensation and Pension Service for consideration of an 
extraschedular rating for the disability.  The actions 
requested in April 2008 have been completed and the case is 
now before the Board for further appellate consideration.  


The issue concerning assignment of a TDIU is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. VA will notify the appellant if further action is 
required.


FINDINGS OF FACT

1.  The greater weight of the evidence shows that the 
veteran's service-connected right shoulder impingement 
produced marked interference with employment and frequent 
periods of hospitalization prior to November 29, 2005; the 
schedular standards are inadequate to evaluate the disability 
for that period.  

2.  Beginning April 1, 2006, the veteran's service-connected 
right shoulder impingement did not present an exceptional or 
unusual disability picture; the schedular 30 percent rating 
currently in effect for that period is adequate.  


CONCLUSIONS OF LAW

1.  The criteria are met for a 30 percent rating and no more 
for right (major) shoulder impingement on an extraschedular 
basis, prior to November 29, 2005.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 3.321 (2008).  

2.  The criteria are not met for an extraschedular rating for 
right (major) shoulder impingement, beginning April 1, 2006.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

This appeal involves the question of an extraschedular rating 
for the veteran's claim service-connected right shoulder 
impingement.  38 U.S.C.A. § 1155.  


First, the Board observes that a schedular disability rating 
by itself contemplates that the disability impairs the 
claimant's ability to work, and the Rating Schedule is 
designed to compensate the claimant for the average 
impairment in earning capacity due to a disability.  In the 
exceptional case where the schedular evaluations are found to 
be inadequate, however, VA's Under Secretary for Benefits or 
the Director, Compensation and Pension Service is authorized 
to approve an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  

The Board's April 2008 decision denied a schedular rating 
greater than 20 percent for postoperative residuals of right 
(major) shoulder impingement prior to November 29, 2005, and 
also denied a schedular rating greater than 30 percent 
beginning April 1, 2006.  The veteran did not appeal that 
decision to the United States Court of Appeals for Veterans 
Claims (Court); therefore, that decision is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2008).  

However, the Board also determined that the evidence of 
record required referral of the case to VA's Undersecretary 
for Benefits or the Director of the Compensation and Pension 
Service for initial consideration of an extraschedular 
rating.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  In 
June 2008, the Director of VA's Compensation and Pension 
Service reviewed the veteran's claims file and determined 
that he was adequately compensated for his service-connected 
disabilities of the right upper extremity and that an 
extraschedular evaluation was not in order for either of the 
stated periods.  

The Board found in April 2008 that the schedular criteria 
were not met for a rating greater than 20 percent prior to 
November 29, 2005.  Further, the Board noted that the 
restricted motion described by the May 2006 examiner did not 
strictly meet the criteria for a 30 percent rating beginning 
April 1, 2006; however, in light of the demonstrated steadily 
worsening motion of the shoulder over several examinations 
over several years and considering the veteran's complaint of 
constant aching pain in the shoulder, despite regular use of 
both non-narcotic and narcotic pain medication, the Board 
afforded the veteran the benefit of the doubt and concluded 
that the criteria were met for the 30 percent rating for the 
right shoulder, already assigned.  Thus, to some degree, the 
Board has already considered some factors not specifically 
mentioned in the rating schedule in assigning the 30 percent 
rating.  

The record shows that the veteran underwent an acromioplasty, 
excision of the distal right clavicle, and repair of the 
right rotator cuff in November 1994.  A temporary 100 percent 
rating for convalescence was assigned until June 1, 1995.  He 
subsequently underwent further surgery on the shoulder in 
October 1998, July 2003, September 2004, and November 2005, 
and temporary total ratings for convalescence were assigned 
following each of those procedures.  The temporary 
100 percent ratings between October 1998 and April 2006 
totaled approximately 15 months.  

In August 1999, a VA occupational therapist noted that the 
veteran reported increased difficulty in washing and grooming 
his hair, in using his right hand for hygiene and dressing, 
and in sleeping on his right shoulder.  He also reported 
extreme difficulty performing job-related tasks, like 
cleaning ovens; reaching into the oven to place or remove 
pans; stirring; cleaning the sink; washing pots and pans; 
lifting and carrying pots and pans, especially those 
containing food; and mopping.  He stated his ability to do 
those tasks was not adequate for the demands of the job.  

A VA clinician in August 2000 noted that overhead activities 
on the veteran's job bothered him and that he needed a job 
change to avoid reaching and overhead activity.  The 
clinician stated that the VA Vocational Rehabilitation 
program had been of no assistance to the veteran, and 
recommended job training using the veteran's arm at waist 
level or below.  

The veteran also testified at his hearing at the RO in June 
2002 that it was extremely painful to do any overhead 
activity, and that he had to quit working as a cook because 
of that and because he could no longer perform other 
movements, like stirring, that were required by the job.  A 
VA compensation examiner in June 2004 indicated that the 
veteran had last worked in 2000.  He stated that the veteran 
reported that he had difficulty with activities like lifting 
and carrying, and with overhead-type activities.  Another VA 
examiner noted in August 2005 that the veteran stated he had 
constant pain in the shoulder and that any activity with the 
arm increased the pain.  He indicated that his wife helped 
him to bathe and tie his shoes.  Finally, it was noted that, 
after he stopped working in 2000, the veteran tried some 
other things, like mowing lawns, but could not do them - 
that he couldn't do anything that involved pushing, pulling, 
or lifting.  

In October 2005, a VA examiner -- who had also evaluated the 
veteran in 2002 and 2004 -- reiterated his previous opinion 
that the veteran had significantly limited functional ability 
due to his right shoulder disability and would continue to 
have problems with overhead activities and other activities, 
such as lifting or carrying.  

In summary, between October 1998 and November 2005, the 
veteran's service-connected right shoulder disability 
required surgery on four occasions.  In addition, the 
convalescence required following those surgeries - and the 
veteran's apparent inability to work during those periods - 
totaled approximately 15 months, during which time he was 
assigned a temporary 100 percent rating.  Moreover, the 
medical evidence indicates that the degree of functional 
impairment due to the disability, for both personal and 
occupational tasks, throughout that 7-year period exceeded 
that which would be anticipated for a disability warranting a 
20 percent rating.  The Board finds that the demonstrated 
degree of overall impairment more nearly approximates that 
anticipated by a 30 percent rating.  Cf. 38 C.F.R. § 4.7 
(2008).  

The Board recognizes that VA's Director of Compensation and 
Pension Service has determined that an extraschedular rating 
is not warranted for the veteran's service-connected right 
shoulder disability.  Nevertheless, the Board finds that the 
criteria set forth in § 3.321(b) have been met: The evidence 
reflects both marked interference with the veteran's 
employment due to the disability and frequent surgical 
procedures from October 1998 through November 2005 requiring 
prolonged convalescence.  

Therefore, affording the veteran the benefit of the doubt, 
the Board concludes that an extraschedular rating is 
warranted for the service-connected right shoulder 
impingement prior to November 29, 2005, raising the assigned 
rating to 30 percent, but no higher, for the period.  
38 U.S.C.A. § 5107(b).  

The subsequent medical records and statements by the veteran, 
including the report of a VA compensation examination in May 
2006, indicate that he has continued to have similar 
difficulties using his right shoulder.  But the evidence does 
not reflect an unusual disability picture due to the right 
shoulder disability since his November 2005 surgery, given 
that the 30 percent schedular rating that has been in effect 
since April 1, 2006.  Therefore, the Board finds that there 
are no exceptional or unusual factors that render impractical 
the application of the regular schedular standards beginning 
April 1, 2006, following the latest temporary 100 percent 
rating for convalescence.  Accordingly, an extraschedular 
rating for that period is not warranted.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the 
claimant's demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

Although the veteran was notified generally concerning what 
needed to be shown to support a higher disability evaluation, 
he was not given the specific notice required by Vazquez-
Flores prior to the denial of his claims for increase.  
Nonetheless, both the rating decisions and the statements of 
the case and supplements thereto that discussed the 
assignment of higher disability evaluations specifically 
informed him of the rating criteria that would be applied, 
and he had an opportunity to supply information or evidence 
concerning worsening or increase in severity of the 
disabilities at issue and the effect such worsening has on 
his employment and daily life.  Moreover, at his hearing, the 
veteran specifically discussed the effect his shoulder 
disability had on work and on his daily activities.  In 
addition, the briefs submitted by his representative in March 
2005, November 2006, November 2007, February 2008, and 
October 2008 discussed the clinical findings in relation to 
the pertinent rating criteria, as well as in relation to the 
provisions of 38 C.F.R. § 3.321(b).  Thus, the Board finds 
that the veteran had actual knowledge of the information and 
evidence necessary to substantiate his claims.  Therefore, 
the Board concludes that the veteran, in this instance, was 
not prejudiced by the lack of specific notice required by 
Vazquez-Flores prior to the adverse decisions that are the 
subject of this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2008).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded several VA compensation 
examinations, and VA treatment records covering the entire 
period of the appeal have been received. No further 
development action is necessary.  


ORDER

A 30 percent rating is granted for postoperative residuals of 
right (major) shoulder impingement, prior to November 29, 
2005, under the provisions of 38 C.F.R. § 3.321(b), subject 
to the law and regulations governing the award of monetary 
benefits.  

A rating greater than 30 percent for postoperative residuals 
of right (major) shoulder impingement, beginning April 1, 
2006, under the provisions of 38 C.F.R. § 3.321(b) (2008), is 
denied.  




REMAND

The record shows that the veteran's claim for a TDIU was 
received in September 2000.  Because the Board has herein 
assigned an increased, extraschedular rating for his right 
shoulder disability for at least a portion of the appeal 
period concerning the TDIU claim, it would be prejudicial to 
the veteran for the Board to review the TDIU claim without 
first allowing the agency of original jurisdiction (AOJ) to 
consider that claim in the first instance in light of the new 
rating.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Accordingly, appellate consideration of assignment 
of a TDIU must be deferred pending completion of action by 
the AOJ.  

Therefore, this case is REMANDED for the following action:  

Consider the veteran's claim for a TDIU 
in light of the Board's assignment of a 
30 percent rating on an extraschedular 
basis for residuals of right (major) 
shoulder impingement, prior to November 
29, 2005.  If the claim is not granted to 
the veteran's satisfaction, send him and 
his accredited representative a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


